       Case 1:20-cv-00731-LO-JFA Document 30 Filed 07/31/20 Page 1 of 1 PageID# 379


                                  UNITED STATES DISTRICT COURT
                                     EASTERN DISTRICT OF VIRGINIA


NATIONAL ASSOCIATION OF
IMMIGRATION JUDGES,
AFFILIATED WITH THE
INTERNATIONAL FEDERATION OF
PROFESSIONAL AND TECHNICAL
ENGINEERS,
                                                Plaintiff(s),
                       v.
                                                                    MOTION HEARING
JAMES R. MCHENRY, III.                                              Case No. 1:20CV731
                                                Defendant(s).


HONORABLE LIAM O’GRADY presiding                                    Court Reporter: S. Wallace
Deputy Clerk: Amanda                                                Hearing Began: 10:02 a.m.
Proceeding Held: July 31, 2020                                      Hearing Ended: 10:59 a.m.
Appearances:

       Plaintiff(s):        Victor Glasberg, Ramya Krishnan

       Defendant(s): Catherine Yang, Kevin Hancock


[9] Plaintiff’s Motion for Preliminary Injunction

   -     Ms. Krishnan presents argument.
   -     Mr. Hancock responds and presents argument.
   -     Ms. Krishnan replies.
   -     Court takes matter under advisement.
